Title: From James Madison to Anthony Merry, 21 May 1806
From: Madison, James
To: Merry, Anthony


                    
                        Sir,
                        Department of State 21st. May. 1806
                    
                    In a Letter which I had the Honor to write to you on the 29th. of last January, in Answer to yours of the 7th. of the same Month, I observed that Time would be taken to examine maturely the Grounds on which you intimated your Dissent from the Constructions placed upon the Treaty of Amity, Commerce and Navigation, by this Government, in the Particulars referred to. The Opinion of the Attorney General having been consequently obtained, I now inclose a Copy of it, containing a Confirmation of those Constructions. The Practice, however, of exacting Fees upon the issuing of Licenses to trade with the Indians was not authorized or even Known, until it was brought into view through your Representations. Proper Measures will therefore be taken to suppress it for the Future. I have the Honor to be &ca.
                    
                        (Signed) James Madison
                    
                